Case 1:18-mc-00033-MR-WCM Document 8-1 Filed 03/13/19 Page 1 of 19
agent, I am authorized to investigate violations of United States laws and to execute warrants issued under

the authority of the United States.


        3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended to show

simply that there is sufficient probable cause for the requested warrant and does not set forth all of my

knowledge about this matter.


        4.      Based on the facts as set forth in this affidavit, there is probable cause to believe that the

information described in Attachment A contains evidence and contraband (in the form of child

pornography) of violations of 18 U.S.C. § 2251, Sexual exploitation of children, as described in

Attachment B.

                                               JURISDICTION

        5.      This Court has jurisdiction to issue the requested warrant because it is “a court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), &

(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that has jurisdiction over the

offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

                                             PROBABLE CAUSE


        6.      The Federal Bureau of Investigation is investigating the production of child pornography

by William Richard Hilliard JR (Hilliard), a resident of Cleveland County, North Carolina. Hilliard was

arrested on June 11, 2018 by Myrtle Beach Police Department (MBPD) for surreptitiously filming several

girls showering on his yacht.


        7.      On June 10, 2018, Child Victim 7 (CV7), made a report with MBPD in reference to finding

an iPad filming her showering while on Hilliard's yacht. CV7 babysits for Hilliard and as a graduation
                                                        2



             Case 1:18-mc-00033-MR-WCM Document 8-1 Filed 03/13/19 Page 2 of 19
gift, he took CV7, her mother and several of her friends on his yacht in Myrtle Beach, South

Carolina. While CV7 was showering, she saw an iPad sticking out of Hilliard's bag that was positioned

towards the shower. After CV7 inspected the iPad, she noticed it had been recording her for

approximately 15 minutes. She stopped the video and went through the camera roll, noting other videos

were on the iPad of the other seven (7) girls on the yacht. Along with those videos, CV7 observed there

were videos of other females (of age and underage) taking showers.


       8.      CV7 deleted the videos on the iPad of the girls on the boat and developed a ruse to be

brought into the harbor by Hilliard. After docking, CV7 and her mother made a report with MBPD.

       9.        On June 10, 2018, Detective Angel Walker, MBPD interviewed CV7 and the other girls

that had been on the yacht. The seven (7) other girls told Detective Walker they had taken showers

between Bird Island and Restaurant Row. CV7’s mother told Detective Walker that Hilliard is her 4th

cousin and he had been acting weird while they were all on the yacht. He would get her to steer the boat

while he went and checked on the bathroom after every time one of the girls finished showering.

       10.     On June 11, 2018, Detective Walker interviewed Hilliard at the jail which was

recorded. After advising him of his rights, Hilliard admitted to recording CV7 and the other girls on the

yacht. He knows CV7 and her mother as they are distant cousins of his as well as CV7 babysits for

him. He recorded them because he knew they would be naked in the shower. He advised Detective

Walker he has been recording females for about the past two (2) years and that he sometimes pleasures

himself after watching them. He also admitted to recording videos underneath a door. He said he has

never sold any of the videos he made for profit. Of the girls recorded on his yacht, he acknowledged the

youngest was 14 or 15 years of age.


       11.     Detective Walker obtained a state arrest warrant for Hilliard for violation of South Carolina

16-17-0470(B), sex/voyeurism and arrested him on June 11, 2018.
                                                  3



            Case 1:18-mc-00033-MR-WCM Document 8-1 Filed 03/13/19 Page 3 of 19
       12.     A state search warrant for Hilliard's yacht, described as a Cruiser's Yacht 460 Express (hull

ID US-CRSSDA01D607) was obtained on June 11, 2018 and executed the same day. Detective S.

Thackray, MBPD, seized several items to include two (2) laptops, SD memory cards, iPhone, iPod and a

flash drive. Prior to executing the search warrant, Detective Thackray spoke with CV7 who pointed out

where the shower was located on the yacht. She advised she was told to shower in Hilliard's room and

that it never had a shower door attached because it was broken. Detective Thackray also discovered a

shower door under a bench seat in the main room of the boat. MBPD obtained additional state search

warrants for the items that were seized from the yacht.


       13.     The iPad that was found by CV7 which had recorded her and the other girls on the yacht,

was processed by MBPD following a state search warrant. The Apple ID associated with the iPad was

courtneymhilliard@yahoo.com.


       14.     On June 11, 2018, Cleveland County Sheriff’s Office (CCSO) was made aware of

Hilliard's arrest and of the suspicion he had filmed females at his residence, 2742 Clineland Road,

Cherryville, North Carolina 28021, which is in Cleveland County. On June 12, 2018, CV7’s mother was

quoted in the Shelby Star, "The mother also said Hilliard secretly recorded video of baby sitters at the

house in Cherryville." Detective Jessica Hamilton, CCSO, contacted CV7’s mother the same day who

told her after CV7 found the iPad recordings, she went through the iPad and found other

recordings. Other recordings took place in Hilliard's daughter's bathroom at his residence in Cleveland

County. CV7’s mother was unable to provide further information but provided CV7’s phone number to

Detective Hamilton.


       15.     Detective Hamilton contacted CV7 the same day. CV7 said after she went through the

recordings, she found a recording that took place in Hilliard's daughter's bathroom. CV7 was able to

                                                      4



          Case 1:18-mc-00033-MR-WCM Document 8-1 Filed 03/13/19 Page 4 of 19
describe the bathroom and knows the room from babysitting at his house for the past two (2) years. The

recording she observed was of Child Victim 5 (CV5), who is of age, in the bathroom naked. CV7 knows

CV5 as they both babysit for Hilliard.


       16.      On June 12, 2018, CCSO executed a search warrant at Hilliard's residence in Cleveland

County. Several items were seized during the search warrant including but not limited to video cameras,

cell phones, SD cards and DVDs. Investigators discovered the door to Hilliard's bathroom door, where

CV7 had observed the recording of CV5, had tool marks at the bottom. The tool marks were rough but

appeared to have been made for the sole purpose of putting a recording device under the door. No other

tool marks like those were located in the residence and based on the upkeep of the rest of the residence,

the tool marks did not seem to be "normal" wear and tear.


       17.      Investigators with CCSO reviewed the evidence seized from Hilliard's residence. Videos

of various females showering or in the bathroom were located. Videos of Hilliard and Child Victim 3

(CV3) engaging in the course of sexual acts were also located. The acts included oral sex and

masturbation.


       18.      Other videos were located that were of Hilliard watching the videos he recorded. The

videos were of girls in the shower of Hilliard's yacht, along with vaginal sex, oral sex, digital penetration

and females undressing in the bathroom. Detective Derek Shaffer, CCSO, advised of the videos that had

been reviewed, it appeared there were approximately 30 victims that had been surreptitiously recorded and

of those about 12-15 were underage.


       19.      On June 26, 2018, Detectives Hamilton and Shaffer contacted CV3 by phone and advised

her of the videos that were located at Hilliard's residence. CV3, who is in her mid 20s, said when she was

between 14-16 years of age, Hilliard paid her $1500 total to have sex and let him video. The sexual acts
                                                      5



          Case 1:18-mc-00033-MR-WCM Document 8-1 Filed 03/13/19 Page 5 of 19
occurred while Hilliard was living at 404 Farris Drive, Cherryville, North Carolina which is in Gaston

County. CV3 said she only knew of one (1) video Hilliard recorded and that was of her performing oral

sex; she didn't think he recorded them having vaginal sex. She also remembered another incident that

occurred when she was on his yacht. She had been intoxicated and he took videos of her while she was in

the shower. CV3 said a lot of the incidents happened on his yacht while it was docked on Lake Wylie.


         20.      On June 27, 2018, Detectives Hamilton and Shaffer spoke to Courtney Hilliard (Courtney),

wife of Hilliard. Courtney advised her family utilized her Apple ID (courtneymhilliard@yahoo.com) for

all of their Apple devices.


         21.      Based on my training and experience and the training and experience of others with whom

I have worked, there is probable cause to believe content stored on behalf and information associated with

Apple ID courtneymhilliard@yahoo.com contain relevant and material information the ongoing criminal

investigation, including but not limited to 1) picture and video files of underage females either engaging in

sexual acts or naked and displayed in a lewd and lascivious manner; 2) messages or documentation

specifying Hilliard’s location(s); 3) IP address login information that may be helpful in identifying

Hilliard’s location(s) at various dates and times and 4) information that may reveal other relevant

electronic communication accounts associated with the production of child pornography.


                         INFORMATION REGARDING APPLE ID AND iCLOUD1




1
          The information in this section is based on information published by Apple on its website, including, but not limited
to, the following document and webpages: “U.S. Law Enforcement Legal Process Guidelines,” available at
http://images.apple.com/privacy/docs/legal-process-guidelines-us.pdf; “Create and start using an Apple ID,” available at
https://support.apple.com/en-us/HT203993; “iCloud,” available at http://www.apple.com/icloud/; “What does iCloud back
up?,” available at https://support.apple.com/kb/PH12519; “iOS Security,” available at
https://www.apple.com/business/docs/iOS_Security_Guide.pdf, and “iCloud: How Can I Use iCloud?,” available at
https://support.apple.com/kb/PH26502.

                                                                6



            Case 1:18-mc-00033-MR-WCM Document 8-1 Filed 03/13/19 Page 6 of 19
       22.     Apple is a United States company that produces the iPhone, iPad, and iPod Touch, all of

which use the iOS operating system, and desktop and laptop computers based on the Mac OS operating

system.


       23.     Apple provides a variety of services that can be accessed from Apple devices or, in some

cases, other devices via web browsers or mobile and desktop applications (“apps”). As described in

further detail below, the services include email, instant messaging, and file storage:

               a.      Apple provides email service to its users through email addresses at the domain

names mac.com, me.com, and icloud.com.

               b.      iMessage and FaceTime allow users of Apple devices to communicate in real-time.

iMessage enables users of Apple devices to exchange instant messages (“iMessages”) containing text,

photos, videos, locations, and contacts, while FaceTime enables those users to conduct video calls.

               c.      iCloud is a file hosting, storage, and sharing service provided by Apple. iCloud can

be utilized through numerous iCloud-connected services, and can also be used to store iOS device backups

and data associated with third-party apps.

               d.      iCloud-connected services allow users to create, store, access, share, and

synchronize data on Apple devices or via icloud.com on any Internet-connected device. For example,

iCloud Mail enables a user to access Apple-provided email accounts on multiple Apple devices and on

icloud.com. iCloud Photo Library and My Photo Stream can be used to store and manage images and

videos taken from Apple devices, and iCloud Photo Sharing allows the user to share those images and

videos with other Apple subscribers. iCloud Drive can be used to store presentations, spreadsheets, and

other documents. iCloud Tabs and bookmarks enable iCloud to be used to synchronize bookmarks and

webpages opened in the Safari web browsers on all of the user’s Apple devices. iWork Apps, a suite of

productivity apps (Pages, Numbers, Keynote, and Notes), enables iCloud to be used to create, store, and

                                                      7



          Case 1:18-mc-00033-MR-WCM Document 8-1 Filed 03/13/19 Page 7 of 19
share documents, spreadsheets, and presentations. iCloud Keychain enables a user to keep website

username and passwords, credit card information, and Wi-Fi network information synchronized across

multiple Apple devices.

               e.     Game Center, Apple’s social gaming network, allows users of Apple devices to

play and share games with each other.

               f.     Find My iPhone allows owners of Apple devices to remotely identify and track the

location of, display a message on, and wipe the contents of those devices. Find My Friends allows owners

of Apple devices to share locations.

               g.     Location Services allows apps and websites to use information from cellular, Wi-Fi,

Global Positioning System (“GPS”) networks, and Bluetooth, to determine a user’s approximate location.

               h.     App Store and iTunes Store are used to purchase and download digital content. iOS

apps can be purchased and downloaded through App Store on iOS devices, or through iTunes Store on

desktop and laptop computers running either Microsoft Windows or Mac OS. Additional digital content,

including music, movies, and television shows, can be purchased through iTunes Store on iOS devices and

on desktop and laptop computers running either Microsoft Windows or Mac OS.


       24.     Apple services are accessed through the use of an “Apple ID,” an account created during

the setup of an Apple device or through the iTunes or iCloud services. A single Apple ID can be linked to

multiple Apple services and devices, serving as a central authentication and syncing mechanism.


       25.     An Apple ID takes the form of the full email address submitted by the user to create the

account; it can later be changed. Users can submit an Apple-provided email address (often ending in

@icloud.com, @me.com, or @mac.com) or an email address associated with a third-party email provider

(such as Gmail, Yahoo, or Hotmail). The Apple ID can be used to access most Apple services (including

iCloud, iMessage, and FaceTime) only after the user accesses and responds to a “verification email” sent
                                                   8



         Case 1:18-mc-00033-MR-WCM Document 8-1 Filed 03/13/19 Page 8 of 19
by Apple to that “primary” email address. Additional email addresses (“alternate,” “rescue,” and

“notification” email addresses) can also be associated with an Apple ID by the user.


       26.     Apple captures information associated with the creation and use of an Apple ID. During

the creation of an Apple ID, the user must provide basic personal information including the user’s full

name, physical address, and telephone numbers. The user may also provide means of payment for

products offered by Apple. The subscriber information and password associated with an Apple ID can be

changed by the user through the “My Apple ID” and “iForgot” pages on Apple’s website. In addition,

Apple captures the date on which the account was created, the length of service, records of log-in times

and durations, the types of service utilized, the status of the account (including whether the account is

inactive or closed), the methods used to connect to and utilize the account, the Internet Protocol address

(“IP address”) used to register and access the account, and other log files that reflect usage of the account.


       27.     Additional information is captured by Apple in connection with the use of an Apple ID to

access certain services. For example, Apple maintains connection logs with IP addresses that reflect a

user’s sign-on activity for Apple services such as iTunes Store and App Store, iCloud, Game Center, and

the My Apple ID and iForgot pages on Apple’s website. Apple also maintains records reflecting a user’s

app purchases from App Store and iTunes Store, “call invitation logs” for FaceTime calls, “query logs”

for iMessage, and “mail logs” for activity over an Apple-provided email account. Records relating to the

use of the Find My iPhone service, including connection logs and requests to remotely lock or erase a

device, are also maintained by Apple.


       28.     Apple also maintains information about the devices associated with an Apple ID. When a

user activates or upgrades an iOS device, Apple captures and retains the user’s IP address and identifiers

such as the Integrated Circuit Card ID number (“ICCID”), which is the serial number of the device’s SIM

                                                      9



          Case 1:18-mc-00033-MR-WCM Document 8-1 Filed 03/13/19 Page 9 of 19
card. Similarly, the telephone number of a user’s iPhone is linked to an Apple ID when the user signs in

to FaceTime or iMessage. Apple also may maintain records of other device identifiers, including the

Media Access Control address (“MAC address”), the unique device identifier (“UDID”), and the serial

number. In addition, information about a user’s computer is captured when iTunes is used on that

computer to play content associated with an Apple ID, and information about a user’s web browser may

be captured when used to access services through icloud.com and apple.com. Apple also retains records

related to communications between users and Apple customer service, including communications

regarding a particular Apple device or service, and the repair history for a device.


       29.     Apple provides users with five gigabytes of free electronic space on iCloud, and users can

purchase additional storage space. That storage space, located on servers controlled by Apple, may

contain data associated with the use of iCloud-connected services, including: email (iCloud Mail); images

and videos (iCloud Photo Library, My Photo Stream, and iCloud Photo Sharing); documents,

spreadsheets, presentations, and other files (iWork and iCloud Drive); and web browser settings and Wi-Fi

network information (iCloud Tabs and iCloud Keychain). iCloud can also be used to store iOS device

backups, which can contain a user’s photos and videos, iMessages, Short Message Service (“SMS”) and

Multimedia Messaging Service (“MMS”) messages, voicemail messages, call history, contacts, calendar

events, reminders, notes, app data and settings, Apple Watch backups, and other data. Records and data

associated with third-party apps may also be stored on iCloud; for example, the iOS app for WhatsApp, an

instant messaging service, can be configured to regularly back up a user’s instant messages on iCloud

Drive. Some of this data is stored on Apple’s servers in an encrypted form but can nonetheless be

decrypted by Apple.


       30.      In my training and experience, evidence of who was using an Apple ID and from where,

and evidence related to criminal activity of the kind described above, may be found in the files and records
                                                      10



         Case 1:18-mc-00033-MR-WCM Document 8-1 Filed 03/13/19 Page 10 of 19
described above. This evidence may establish the “who, what, why, when, where, and how” of the

criminal conduct under investigation, thus enabling the United States to establish and prove each element

or, alternatively, to exclude the innocent from further suspicion.


       31.      For example, the stored communications and files connected to an Apple ID may provide

direct evidence of the offenses under investigation. Based on my training and experience, instant

messages, emails, voicemails, photos, videos, and documents are often created and used in furtherance of

criminal activity, including to communicate and facilitate the offenses under investigation.


       32.      In addition, the user’s account activity, logs, stored electronic communications, and other

data retained by Apple can indicate who has used or controlled the account. This “user attribution”

evidence is analogous to the search for “indicia of occupancy” while executing a search warrant at a

residence. For example, subscriber information, email and messaging logs, documents, and photos and

videos (and the data associated with the foregoing, such as geo-location, date and time) may be evidence

of who used or controlled the account at a relevant time. As an example, because every device has unique

hardware and software identifiers, and because every device that connects to the Internet must use an IP

address, IP address and device identifier information can help to identify which computers or other

devices were used to access the account. Such information also allows investigators to understand the

geographic and chronological context of access, use, and events relating to the crime under investigation.


       33.      Account activity may also provide relevant insight into the account owner’s state of mind

as it relates to the offenses under investigation. For example, information on the account may indicate the

owner’s motive and intent to commit a crime (e.g., information indicating a plan to commit a crime), or

consciousness of guilt (e.g., deleting account information in an effort to conceal evidence from law

enforcement).

                                                     11



         Case 1:18-mc-00033-MR-WCM Document 8-1 Filed 03/13/19 Page 11 of 19
       34.     Other information connected to an Apple ID may lead to the discovery of additional

evidence. For example, the identification of apps downloaded from App Store and iTunes Store may

reveal services used in furtherance of the crimes under investigation or services used to communicate with

co-conspirators. In addition, emails, instant messages, Internet activity, documents, and contact and

calendar information can lead to the identification of co-conspirators and instrumentalities of the crimes

under investigation.


       35.     Therefore, Apple’s servers are likely to contain stored electronic communications and

information concerning subscribers and their use of Apple’s services. In my training and experience, such

information may constitute evidence of the crimes under investigation including information that can be

used to identify the account’s user or users.


                INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED


       36.     I anticipate executing this warrant under the Electronic Communications Privacy Act, in

particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant to require Apple

to disclose to the government copies of the records and other information (including the content of

communications and stored data) particularly described in Section I of Attachment B. Upon receipt of the

information described in Section I of Attachment B, government-authorized persons will review that

information to locate the items described in Section II of Attachment B.

                                                CONCLUSION


       37.     Based on the forgoing, I request that the Court issue the proposed search warrant.


       38.     Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not required

for the service or execution of this warrant.


                                                     12



         Case 1:18-mc-00033-MR-WCM Document 8-1 Filed 03/13/19 Page 12 of 19
                                        REQUEST FOR SEALING


       39.     I further request that the Court order that all papers in support of this application, including

the affidavit and search warrant, be sealed until further order of the Court. These documents discuss an

ongoing criminal investigation that is neither public nor known to all of the targets of the investigation.

Accordingly, there is good cause to seal these documents because their premature disclosure may

seriously jeopardize that investigation.


                                      REQUEST FOR NON-DISCLOSURE

       40.     I further request that pursuant to the preclusion of notice provisions of 18 U.S.C. § 2705(b),

Apple be ordered not to notify any person (including the subscriber or customer to which the materials

relate) of the existence of this warrant until further order of the Court. Such an order is justified because

notification of the existence of this warrant would seriously jeopardize the ongoing investigation. Such a

disclosure would give the subscriber an opportunity to destroy evidence, change patterns of behavior,

notify confederates, or flee or continue his flight from prosecution.

       WHEREFORE, it is respectfully requested that the Court grant the attached Order directing Apple

not to disclose the existence of the warrant or the application except to the extent necessary to carry out

the Order.


                                                     Respectfully submitted,




                                                      13



         Case 1:18-mc-00033-MR-WCM Document 8-1 Filed 03/13/19 Page 13 of 19
Case 1:18-mc-00033-MR-WCM Document 8-1 Filed 03/13/19 Page 14 of 19
                                      ATTACHMENT A


                                   Property to Be Searched


       This warrant applies to information associated with courtneymhilliard@yahoo.com (the

“account”) that is stored at premises owned, maintained, controlled, or operated by Apple Inc., a

company headquartered at Apple Inc., 1 Infinite Loop, Cupertino, CA 95014.




    Case 1:18-mc-00033-MR-WCM Document 8-1 Filed 03/13/19 Page 15 of 19
                                       ATTACHMENT B


                                 Particular Things to be Seized


I.     Information to be disclosed by Apple


       To the extent that the information described in Attachment A is within the possession,

custody, or control of Apple, regardless of whether such information is located within or outside

of the United States, including any messages, records, files, logs, or information that have been

deleted but are still available to Apple, or have been preserved pursuant to a request made under

18 U.S.C. § 2703(f), Apple is required to disclose the following information to the government,

in unencrypted form whenever available, for each account or identifier listed in Attachment A:


       a.      All records or other information regarding the identification of the account, to

include full name, physical address, telephone numbers, email addresses (including primary,

alternate, rescue, and notification email addresses, and verification information for each email

address), the date on which the account was created, the length of service, the IP address used to

register the account, account status, associated devices, methods of connecting, and means and

source of payment (including any credit or bank account numbers);


       b.      All records or other information regarding the devices associated with, or used in

connection with, the account (including all current and past trusted or authorized iOS devices

and computers, and any devices used to access Apple services), including serial numbers, Unique

Device Identifiers (“UDID”), Advertising Identifiers (“IDFA”), Global Unique Identifiers

(“GUID”), Media Access Control (“MAC”) addresses, Integrated Circuit Card ID numbers

(“ICCID”), Electronic Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),

Mobile Equipment Identifiers (“MEID”), Mobile Identification Numbers (“MIN”), Subscriber



     Case 1:18-mc-00033-MR-WCM Document 8-1 Filed 03/13/19 Page 16 of 19
Identity Modules (“SIM”), Mobile Subscriber Integrated Services Digital Network Numbers

(“MSISDN”), International Mobile Subscriber Identities (“IMSI”), and International Mobile

Station Equipment Identities (“IMEI”);


       c.      The contents of all emails associated with the account, including stored or

preserved copies of emails sent to and from the account (including all draft emails and deleted

emails), the source and destination addresses associated with each email, the date and time at

which each email was sent, the size and length of each email, and the true and accurate header

information including the actual IP addresses of the sender and the recipient of the emails, and

all attachments;


       d.      The contents of all instant messages associated with the account, including stored

or preserved copies of instant messages (including iMessages, SMS messages, and MMS

messages) sent to and from the account (including all draft and deleted messages), the source and

destination account or phone number associated with each instant message, the date and time at

which each instant message was sent, the size and length of each instant message, the actual IP

addresses of the sender and the recipient of each instant message, and the media, if any, attached

to each instant message;


       e.      The contents of all files and other records stored on iCloud, including all iOS

device backups, all Apple and third-party app data, all files and other records related to iCloud

Mail, iCloud Photo Sharing, My Photo Stream, iCloud Photo Library, iCloud Drive, iWork

(including Pages, Numbers, Keynote, and Notes), iCloud Tabs and bookmarks, and iCloud

Keychain, and all address books, contact and buddy lists, notes, reminders, calendar entries,

images, videos, voicemails, device settings, and bookmarks;
                                                 2



    Case 1:18-mc-00033-MR-WCM Document 8-1 Filed 03/13/19 Page 17 of 19
        f.       All activity, connection, and transactional logs for the account (with associated IP

addresses including source port numbers), including FaceTime call invitation logs, messaging

and query logs (including iMessage, SMS, and MMS messages), mail logs, iCloud logs, iTunes

Store and App Store logs (including purchases, downloads, and updates of Apple and third-party

apps), My Apple ID and iForgot logs, sign-on logs for all Apple services, Game Center logs,

Find My iPhone and Find My Friends logs, logs associated with web-based access of Apple

services (including all associated identifiers), and logs associated with iOS device purchase,

activation, and upgrades;


        g.       All records and information regarding locations where the account or devices

associated with the account were accessed, including all data stored in connection with Location

Services, Find My iPhone, Find My Friends, and Apple Maps;


        h.       All records pertaining to the types of service used;


        i.       All records pertaining to communications between Apple and any person

regarding the account, including contacts with support services and records of actions taken; and


        j.       All files, keys, or other information necessary to decrypt any data produced in an

encrypted form, when available to Apple (including, but not limited to, the keybag.txt and

fileinfolist.txt files).


        The Provider is hereby ordered to disclose the above information to the government

within up to 14 days of service of this warrant.




                                                   3



     Case 1:18-mc-00033-MR-WCM Document 8-1 Filed 03/13/19 Page 18 of 19
II.     Information to be seized by the government


        All information described above in Section I that constitutes contraband, fruits, evidence

and/or instrumentalities of violations of 18 U.S.C. § 2251, Sexual exploitation of children

involving William Richard Hilliard JR, including, for each account or identifier listed on

Attachment A, information pertaining to the following matters:


        a.    Evidence of violations relating to 18 U.S.C. § 2251 as described in Paragraphs 6-

21 of the Affidavit.


        b.    The identity of the person(s) who created or used the Apple ID, including records

that help reveal the whereabouts of such person(s);


        c.    Evidence indicating how and when the account was accessed or used, to determine

the chronological and geographic context of account access, use and events relating to the crime

under investigation and the account subscriber;


        d.    Any records pertaining to the means and source of payment for services (including

any credit card or bank account number or digital money transfer account information);


        e.    Evidence indicating the subscriber’s state of mind as it relates to the crime under

investigation; and


        f.    Evidence that may identify any co-conspirators or aiders and abettors, including

records that help reveal their whereabouts.




                                                  4



      Case 1:18-mc-00033-MR-WCM Document 8-1 Filed 03/13/19 Page 19 of 19
